OVERTON, Chief Justice.
This is a petition for writ of certiorari to review the decision of the First District Court of Appeal reported at 304 So.2d 528 (Fla.App.lst 1974), upon the certified question concerning which party has the right to open and close in condemnation proceedings. Subsequent to the filing of the petition, this Court in City of Fort Lauderdale v. Casino Realty, Inc., 313 So.2d 649 (Fla.1975), resolved the issue presented by the certified question.
The petitioners also seek review of an issue not certified, specifically, the interpretation of the order of taking by the trial court’s holding that the easement appropriated by the City was not in the circumstances of this case tantamount to the taking of a fee simple estate. The District Court affirmed. Petitioners assert conflict with Houston Texas Gas and Oil Corporation v. Hoeffner, 132 So.2d 38 (Fla.App.2nd 1961), and Smith v. City of Tallahassee, 191 So.2d 446 (Fla.App.1st 1966). The facts in each of those cases are distinguishable from the facts in the instant case, and there is no conflict.
The petition for certiorari is denied.
It is so ordered.
ROBERTS, ADKINS, BOYD and ENGLAND, JJ., concur.